significant index number department of the treasury internal_revenue_service washington d c dec tax exempt and government entities t ep raal re plan no - ein plan taxpayer dear this letter constitutes notice that approval has been granted for your request for an automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan as modified below this approval applies to such unfunded liabilities which are described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date and applies to the eligible amortization charge bases as identified in your application submission that are established as of date this approval will extend the amortization periods for these bases for the lesser_of years or the period necessary to bring the extended amortization period to years beginning date ' ‘ please note that your original application included amortization bases established with respect to shortfall losses determined under sec_1_412_c_1_-2 of the income_tax regulations regulations and experience losses that are amortized as outlined in sec_1_412_c_1_-2 of the regulations these amortization bases are not described in sec_431 and sec_431 of the code or sec_304 and sec_304 of erisa and are therefore not eligible for an extension of the amortization period the amortization period is limited to ensure that the amortization period does not extend beyond the point at which the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures as required under sec_431 of the code under sec_431 of the code your representative agreed to this change and provided an updated listing of amortization bases to which the extended amortization period would apply in an e-mail dated date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided in accordance with section dollar_figure of revproc_2010_52 in granting this ruling it is expected that the plan's assumptions and methods will be reviewed and updated as appropriate so that each prescribed assumption is applied in accordance with applicable law and regulations in addition it is expected that each other assumption is reasonable taking into account the experience of the plan and reasonable expectations and such other assumptions in combination offer the best estimate of anticipated experience under the plan furthermore we are not expressing any opinion as to the accuracy of any material submitted with your request your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place we have sent a copy of this letter to your representative the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact id yat sincerely yours david m ziegler manager ep actuarial group ce manager ep classification baltimore maryland manager ep compliance unit chicago illinois
